


110 HR 1418 RH: Traumatic Brain Injury Act of

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 349
		110th CONGRESS
		2d Session
		H. R. 1418
		[Report No.
		  110–567]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 8, 2007
			Mr. Pascrell (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			April 8, 2008
			Additional sponsors: Mr.
			 Holt, Mr. Crowley,
			 Mr. Marshall,
			 Mr. Wilson of South Carolina,
			 Mr. Wolf, Mrs. Wilson of New Mexico,
			 Mr. Payne,
			 Mr. Ferguson,
			 Mr. LoBiondo,
			 Mr. Fortuño,
			 Mrs. Boyda of Kansas,
			 Mr. Carney,
			 Mrs. Christensen,
			 Mr. Smith of New Jersey,
			 Mr. Pickering,
			 Ms. Herseth Sandlin,
			 Mr. Thompson of California,
			 Mr. Hayes,
			 Mr. Bishop of Georgia,
			 Mr. Capuano,
			 Mr. Sessions,
			 Mr. Ryan of Ohio,
			 Mr. Filner,
			 Mr. Terry,
			 Mr. Sestak,
			 Ms. Norton,
			 Mr. Hinchey,
			 Ms. DeGette,
			 Mr. Donnelly,
			 Mr. Holden,
			 Mr. Abercrombie,
			 Mr. McNulty,
			 Ms. Zoe Lofgren of California,
			 Mr. Hinojosa,
			 Mr. Waxman,
			 Ms. Shea-Porter,
			 Mr. Gordon of Tennessee,
			 Mr. Rothman,
			 Mr. Rogers of Alabama,
			 Mr. Emanuel,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Altmire,
			 Mr. Goode,
			 Mr. Wynn, Mr. Cohen, and Mr.
			 Grijalva
		
		
			April 8, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on March 8, 2007
		
		A BILL
		To provide for the expansion and
		  improvement of traumatic brain injury programs.
	
	
		1.Short titleThis Act may be cited as the
			 Traumatic Brain Injury Act of
			 2008.
		2.Conforming amendments
			 relating to restructuringPart
			 J of title III of the Public Health Service
			 Act (42 U.S.C. 280b et seq.) is amended—
			(1)by redesignating the
			 section 393B (42 U.S.C. 280b–1c) relating to the use of allotments for rape
			 prevention education, as section 393A and moving such section so that it
			 follows section 393;
			(2)by redesignating existing
			 section 393A (42 U.S.C. 280b–1b) relating to prevention of traumatic brain
			 injury, as section 393B; and
			(3)by redesignating the
			 section 393B (42 U.S.C. 280b–1d) relating to traumatic brain injury registries,
			 as section 393C.
			3.Traumatic brain injury
			 programs of the centers for Disease Control and Prevention
			(a)Prevention of Traumatic
			 Brain InjuryClause (ii) of section 393B(b)(3)(A) of the
			 Public Health Service Act, as so
			 redesignated, (42 U.S.C. 280b–1b) is amended by striking from hospitals
			 and trauma centers and inserting from hospitals and emergency
			 departments.
			(b)National Program for
			 Traumatic Brain Injury Surveillance and RegistriesSection 393C
			 of the Public Health Service Act, as
			 so redesignated, (42 U.S.C. 280b et seq.) is amended—
				(1)in the section heading,
			 by inserting surveillance and after
			 national program for
			 traumatic brain injury; and
				(2)in subsection (a), in the
			 matter preceding paragraph (1), by striking may make grants and
			 all that follows through to collect data concerning— and
			 inserting may make grants to States or their designees to develop or
			 operate the State’s traumatic brain injury surveillance system or registry to
			 determine the incidence and prevalence of traumatic brain injury and related
			 disability, to ensure the uniformity of reporting under such system or
			 registry, to link individuals with traumatic brain injury to services and
			 supports, and to link such individuals with academic institutions to conduct
			 applied research that will support the development of such surveillance systems
			 and registries as may be necessary. A surveillance system or registry under
			 this section shall provide for the collection of data
			 concerning—.
				(c)ReportSection
			 393C of the Public Health Service Act (as so redesignated) is amended by adding
			 at the end the following:
				
					(b)Not later than 18 months
				after the date of enactment of the Traumatic Brain Injury Act of 2008, the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention and the Director of the National Institutes of Health and in
				consultation with the Secretary of Defense and the Secretary of Veterans
				Affairs, shall submit to the relevant committees of Congress a report that
				contains the findings derived from an evaluation concerning activities and
				procedures that can be implemented by the Centers for Disease Control and
				Prevention to improve the collection and dissemination of compatible
				epidemiological studies on the incidence and prevalence of traumatic brain
				injury in those with traumatic brain injury who were formerly in the military.
				The report shall include recommendations on the manner in which such agencies
				can further collaborate on the development and improvement of traumatic brain
				injury diagnostic tools and
				treatments.
					.
			4.Study on traumatic brain
			 injuryPart J of title III of
			 the Public Health Service Act (42
			 U.S.C. 280b et seq.) is amended by inserting after section 393C, as so
			 redesignated, the following:
			
				393C–1.Study on traumatic
				brain injury
					(a)StudyThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention with respect to paragraph (1) and in consultation with the Director
				of the National Institutes of Health and other appropriate entities with
				respect to paragraphs (2), (3), and (4), may conduct a study with respect to
				traumatic brain injury for the purpose of carrying out the following:
						(1)In collaboration with
				appropriate State and local health-related agencies—
							(A)determining the incidence
				of traumatic brain injury and prevalence of traumatic brain injury related
				disability and the clinical aspects of the disability in all age groups and
				racial and ethnic minority groups in the general population of the United
				States, including institutional settings, such as nursing homes, correctional
				facilities, psychiatric hospitals, child care facilities, and residential
				institutes for people with developmental disabilities; and
							(B)reporting national trends
				in traumatic brain injury.
							(2)Identifying common
				therapeutic interventions which are used for the rehabilitation of individuals
				with such injuries, and, subject to the availability of information, including
				an analysis of—
							(A)the effectiveness of each
				such intervention in improving the functioning, including return to work or
				school and community participation, of individuals with brain injuries;
							(B)the comparative
				effectiveness of interventions employed in the course of rehabilitation of
				individuals with brain injuries to achieve the same or similar clinical
				outcome; and
							(C)the adequacy of existing
				measures of outcomes and knowledge of factors influencing differential
				outcomes.
							(3)Identifying interventions
				and therapies that can prevent or remediate the development of secondary
				neurologic conditions related to traumatic brain injury.
						(4)Developing practice
				guidelines for the rehabilitation of traumatic brain injury at such time as
				appropriate scientific research becomes available.
						(b)Dates Certain for
				ReportsIf the study is conducted under subsection (a), the
				Secretary shall, not later than 3 years after the date of the enactment of the
				Traumatic Brain Injury Act of 2008, submit to Congress a report describing
				findings made as a result of carrying out such subsection (a).
					(c)DefinitionFor
				purposes of this section, the term traumatic brain injury means an
				acquired injury to the brain. Such term does not include brain dysfunction
				caused by congenital or degenerative disorders, nor birth trauma, but may
				include brain injuries caused by anoxia due to trauma including near drowning.
				The Secretary may revise the definition of such term as the Secretary
				determines
				necessary.
					.
		5.Traumatic brain injury
			 programs of the national institutes of healthSection 1261 of the
			 Public Health Service Act (42 U.S.C.
			 300d–61) is amended—
			(1)in subsection (b)(2), by striking
			 Labor and Human Resources and inserting Health,
			 Education, Labor, and Pensions;
			(2)in subparagraph (D) of
			 subsection (d)(4), by striking head brain injury and inserting
			 brain injury; and
			(3)in subsection (i), by
			 inserting , and such sums as may be necessary for each of the fiscal
			 years 2009 through 2012 before the period at the end.
			6.Traumatic brain injury
			 programs of the health resources and services administration
			(a)State Grants for
			 Demonstration Projects Regarding Traumatic Brain InjurySection
			 1252 of the Public Health Service Act
			 (42 U.S.C. 300d–52) is amended—
				(1)in subsection (a)—
					(A)by striking may
			 make grants to States and inserting may make grants to States
			 and American Indian consortia; and
					(B)by striking health
			 and other services and inserting rehabilitation and other
			 services;
					(2)in subsection (b)—
					(A)in paragraphs (1),
			 (3)(A)(i), (3)(A)(iii), and (3)(A)(iv), by striking the term State
			 each place such term appears and inserting the term State or American
			 Indian consortium; and
					(B)in paragraph (2), by
			 striking recommendations to the State and inserting
			 recommendations to the State or American Indian
			 consortium;
					(3)in subsection (c)(1), by
			 striking the term State each place such term appears and inserting
			 State or American Indian consortium;
				(4)in subsection (e), by
			 striking A State that received and all that follows through the
			 period and inserting A State or American Indian consortium that received
			 a grant under this section prior to the date of the enactment of the Traumatic
			 Brain Injury Act of 2008 may complete the activities funded by the
			 grant.;
				(5)in subsection (f)—
					(A)in the subsection
			 heading, by inserting and American
			 Indian Consortium after State;
					(B)in paragraph (1) in the matter preceding
			 subparagraph (A), paragraph (1)(E), paragraph (2)(A), paragraph (2)(B),
			 paragraph (3) in the matter preceding subparagraph (A), paragraph (3)(E), and
			 paragraph (3)(F), by striking the term State each place such term
			 appears and inserting State or American Indian consortium;
			 and
					(C)in clause (ii) of
			 paragraph (1)(A), by striking children and other individuals and
			 inserting children, youth, and adults;
					(6)in subsection (h)—
					(A)by striking Not
			 later than 2 years after the date of the enactment of this section, the
			 Secretary and inserting Not less than biennially, the
			 Secretary;
					(B)by striking
			 Commerce of the House of Representatives, and to the Committee on Labor
			 and Human Resources and inserting Energy and Commerce of the
			 House of Representatives, and to the Committee on Health, Education, Labor, and
			 Pensions; and
					(C)by inserting and
			 section 1253 after programs established under this
			 section,;
					(7)by amending subsection
			 (i) to read as follows:
					
						(i)DefinitionsFor
				purposes of this section:
							(1)The terms American
				Indian consortium and State have the meanings given to
				those terms in section 1253.
							(2)The term traumatic
				brain injury means an acquired injury to the brain. Such term does not
				include brain dysfunction caused by congenital or degenerative disorders, nor
				birth trauma, but may include brain injuries caused by anoxia due to trauma.
				The Secretary may revise the definition of such term as the Secretary
				determines necessary, after consultation with States and other appropriate
				public or nonprofit private entities.
							;
				and
				(8)in subsection (j), by
			 inserting , and such sums as may be necessary for each of the fiscal
			 years 2009 through 2012 before the period.
				(b)State Grants for
			 Protection and Advocacy ServicesSection 1253 of the
			 Public Health Service Act (42 U.S.C.
			 300d–53) is amended—
				(1)in subsections (d) and
			 (e), by striking the term subsection (i) each place such term
			 appears and inserting subsection (l);
				(2)in subsection (g), by
			 inserting each fiscal year not later than October 1, before
			 the Administrator shall pay;
				(3)by redesignating
			 subsections (i) and (j) as subsections (l) and (m), respectively;
				(4)by inserting after
			 subsection (h) the following:
					
						(i)Data
				CollectionThe Administrator of the Health Resources and Services
				Administration and the Commissioner of the Administration on Developmental
				Disabilities shall enter into an agreement to coordinate the collection of data
				by the Administrator and the Commissioner regarding protection and advocacy
				services.
						(j)Training and Technical
				Assistance
							(1)GrantsFor
				any fiscal year for which the amount appropriated to carry out this section is
				$6,000,000 or greater, the Administrator shall use 2 percent of such amount to
				make a grant to an eligible national association for providing for training and
				technical assistance to protection and advocacy systems.
							(2)DefinitionIn
				this subsection, the term eligible national association means a
				national association with demonstrated experience in providing training and
				technical assistance to protection and advocacy systems.
							(k)System
				AuthorityIn providing services under this section, a protection
				and advocacy system shall have the same authorities, including access to
				records, as such system would have for purposes of providing services under
				subtitle C of the Developmental Disabilities
				Assistance and Bill of Rights Act of
				2000.
						;
				and
				(5)in subsection (l) (as
			 redesignated by this subsection) by striking 2002 through 2005
			 and inserting 2009 through 2012.
				
	
		April 8, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
		
	
